     Case 3:21-cv-00061-MMD-WGC Document 4 Filed 04/06/21 Page 1 of 3



1
2
3                              UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                 ***
6     KASHARD BROWN,                                      Case No. 3:21-cv-00061-MMD-WGC
7                                           Plaintiff,                   ORDER
8            v.
9     I. BACA, et al.,
10                                      Defendants.
11
12          This action began with a pro se civil rights complaint filed under 42 U.S.C. § 1983
13   by a prisoner incarcerated at the Warm Springs Correctional Center (“WSCC”). On
14   January 28, 2021, this Court issued an order denying the Plaintiff’s application to proceed
15   in forma pauperis, without prejudice, because the application was incomplete. (ECF No.
16   3 at 2.) The Court ordered Plaintiff to file a fully complete application to proceed in forma
17   pauperis or pay the full filing fee of $402 on or before March 29, 2021. (Id. at 2-3.) The
18   March 29, 2021 deadline has now expired, and Plaintiff has not filed a fully complete
19   application to proceed in forma pauperis, paid the full $402 filing fee, or otherwise
20   responded to the Court’s order.
21          District courts have the inherent power to control their dockets and “[i]n the
22   exercise of that power, they may impose sanctions including, where appropriate . . .
23   dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831
24   (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure
25   to prosecute an action, failure to obey a court order, or failure to comply with local rules.
26   See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for
27   noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)
28   (affirming dismissal for failure to comply with an order requiring amendment of complaint);
     Case 3:21-cv-00061-MMD-WGC Document 4 Filed 04/06/21 Page 2 of 3



1    Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal for failure to
2    comply with local rule requiring pro se plaintiffs to keep court apprised of address); Malone
3    v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming dismissal for failure
4    to comply with court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986)
5    (affirming dismissal for lack of prosecution and failure to comply with local rules).
6           In determining whether to dismiss an action for lack of prosecution, failure to obey
7    a court order, or failure to comply with local rules, the Court must consider several factors:
8    (1) the public’s interest in expeditious resolution of litigation; (2) the Court’s need to
9    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
10   disposition of cases on their merits; and (5) the availability of less drastic alternatives.
11   See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at
12   130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
13          Here, the Court finds that the first two factors, the public’s interest in expeditiously
14   resolving this litigation and the Court’s interest in managing the docket, weigh in favor of
15   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of
16   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay
17   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air
18   West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor—the public policy favoring the
19   disposition of cases on their merits—is greatly outweighed by the factors weighing in favor
20   of dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey
21   the court’s order will result in dismissal satisfies the “consideration of alternatives”
22   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779 F.2d
23   at 1424. The Court’s order requiring Plaintiff to file a fully complete application to proceed
24   in forma pauperis or pay the full $402 filing fee on or before March 29, 2021 expressly
25   stated: “IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete
26   application to proceed in forma pauperis with all three documents or pay the full $402
27   filing fee for a civil action on or before March 29, 2021, this case will be subject to
28   dismissal without prejudice for Plaintiff to refile the case with the Court, under a new case



                                                  -2-
     Case 3:21-cv-00061-MMD-WGC Document 4 Filed 04/06/21 Page 3 of 3



1    number, when Plaintiff has all three documents needed to file a complete application to
2    proceed in forma pauperis or pays the the full $402 filing fee.” (ECF No. 3 at 3.) Thus,
3    Plaintiff had adequate warning that dismissal would result from noncompliance with the
4    Court’s order to file a fully complete application to proceed in forma pauperis or pay the
5    full $402 filing fee on or before March 29, 2021.
6           It is therefore ordered that this action is dismissed without prejudice based on
7    Plaintiff’s failure to file a fully complete application to proceed in forma pauperis or pay
8    the full $402 filing fee in compliance with this Court’s order dated January 28, 2021. (ECF
9    No. 3.)
10          The Clerk of Court is directed to enter judgment accordingly and close this case.
11   No other documents may be filed in this now-closed case.
12          DATED THIS 6th Day of April 2021.
13
14
15                                             MIRANDA M. DU
                                               CHIEF UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                -3-
